Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restriction filed on August 24, 2021 is acknowledged.  Claims 1-14 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse SEQ ID NO:1 in the response filed August 24, 2021.  The restriction is deemed proper and made final.  
Claims 1-14 are examined on the merits of this office action. 
*Please note that the elected species, Methotrexate conjugated to SEQ ID NO:1 is free of the prior art.  However, the search was extended to other species and art was found (see rejection below).

Claim Objection
Claim 2 is objected to for the following informality: the limitation “the sequence of…” should be replaced with –a sequence of-.

Claim 3 is objected to for the following informality: the limitation “the sequence of…” should be replaced with –a sequence of-.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 claims “The compound according to claim 4, wherein the amino acid having the hydrophobic side chain…”.  There is insufficient antecedent basis for the limitation of “the amino acid having the hydrophobic side chain” in the claim.  There is no earlier reference to a hydrophobic side chain in instant claim 4 or claim 1.
Claim 10 claims “The compound according to claim 9, wherein the amino acid having the hydrophobic side chain…”.  There is insufficient antecedent basis for the limitation of “the amino acid having the hydrophobic side chain” in the claim.  There is no earlier reference to a hydrophobic side chain in instant claims 9, 4 or 1.
Claim 11 claims “The compound according to claim 9, wherein the amino acid having the hydrophobic side chain…”.  There is insufficient antecedent basis for the limitation of “the amino acid having the hydrophobic side chain” in the claim.  There is no earlier reference to a hydrophobic side chain in instant claims 9, 4 or 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Lee (US8067376 B2) as evidenced by Innovagen (Peptide solubility Calculator, accessed on August 27, 2021).
Lee discloses a compound comprising methotrexate conjugated to a peptide protein transduction domain and via a covalent bond (see abstract, see claim 1) and thus is anticipatory over the compound of instant claim 1.
Regarding claims 2-3, Lee discloses wherein the peptide is YARVRRRGPRR which is an 11mer and thus meets the limitations of instant claims 2-3.
Regarding claim 4, As evidenced by innovagen (see attached handout), the peptide has good water solubility.
Regarding claims 5-6 and 8, the peptide of Lee has 8/11 amino acids with hydrophilic side chains thus meeting the limitations of at least 50%  and 70% and wherein the amino acids having the hydrophilic sides chains are Arg, Pro and Gly.
Regarding claims 9-10, the peptide of Lee has 3/11 amino acids with hydrophobic side chains thus meeting the limitations of 5 or less amino acids with hydrophobic sides chains and wherein the amino acids Tyr, Val and Ala.
Claim 13 claims “An anti-inflammatory or anti-cancer pharmaceutical comprising the compound of claim 1”.  Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Lee teaches the same peptide in a pharmaceutical composition and thus would inherently have the property of being anti-inflammatory and anti-cancer.
Regarding claim 14, Lee teaches wherein the peptide is in a pharmaceutical composition (see claim 1) and wherein the composition can be an emulsion (see column 4, lines 36-38).


Claim(s) 1-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Szabo (European Journal of Medicinal Chemistry 115 (Marc, 2016) 361-368) Innovagen (Peptide solubility Calculator, accessed on August 27, 2021, pages 3-4).
Szabo discloses a compound comprising methotrexate conjugated to a peptide protein transduction domain and via a covalent bond (see Table 1) and thus is anticipatory of the compound of instant claim 1.
Regarding claims 2-3, Szabo discloses wherein the peptide is RRRRRRRR which is an 8mer and thus meets the limitations of instant claims 2-3.
Regarding claim 4, As evidenced by innovagen (see attached handout), the peptide has good water solubility.
Regarding claims 5- 8, the peptide of Szabo has 8/8 amino acids with hydrophilic side chains thus meeting the limitations of at least 50%, 70% and 90% and wherein the amino acids having the hydrophilic sides chains are arginine.
Claim 13 claims “An anti-inflammatory or anti-cancer pharmaceutical comprising the compound of claim 1”.  Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Szabo teaches the same peptide in a pharmaceutical composition, acetic acid meets the limitations of a pharmaceutical (see page 362, right column, second paragraph, last six lines) and thus would inherently have the property of being anti-inflammatory and anti-cancer.
Regarding claim 14, Szabo teaches wherein the peptide is in a pharmaceutical composition (see claim 1) and wherein the composition is a suspension (see page 362, right column, second paragraph, last six lines).


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Prior Art Made of Record
	Berezin (WO2010054667 A1A2) discloses the peptide ARFLKRLDRNLWGG which comprises SEQ ID NO:1 (highlighted in bold).  Berezin teaches that the peptide is capable of modulating IL-4 (see abstract).  However, neither Berezin nor any other prior teach or provide motivation to conjugate the peptide or a peptide consisting of SEQ ID NO:1 to methotrexate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654